                                                                                       FILED
          Case 1:20-cv-00900-UNA Document 8 Filed 06/01/20 Page 1 of 3

                                                                                             6/1/2020
                                                                                  Clerk, U.S. District & Bankruptcy
                            UNITED STATES DISTRICT COURT                          Court for the District of Columbia
                            FOR THE DISTRICT OF COLUMBIA

FRANKLIN C. SMITH,                             )
                                               )
               Plaintiff,                      )
                                               )       Civil Action No.: 1:20-cv-00900 (UNA)
v.                                             )
                                               )
FREDDIE G. BURTON, JR., et al.,                )
                                               )
                Defendants.                    )


                                  MEMORANDUM OPINION

       Plaintiff, a prisoner designated to Virginia Beach City Jail, filed initiated this matter on

April 2, 2020, by filing a pro se complaint and application for leave to proceed in forma pauperis.

He failed, however, to file a certified copy of his trust fund account statement as required by 28

U.S.C. § 1915(a)(2). On April 7, 2020, the court issued an order directing plaintiff to provide this

information within 30 days or otherwise suffer dismissal of this matter without prejudice.

       Plaintiff has now complied with the court’s order and filed his financial information in

accordance with 28 U.S.C. § 1915(a)(2). The court will grant the in forma pauperis application

and dismiss the case pursuant to 28 U.S.C. § 1915(e)(2)(B), by which the court is required to

dismiss a case “at any time” if it determines that the action is frivolous.

       “A complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A complaint that lacks “an arguable basis either in

law or in fact” is frivolous, Neitzke v. Williams, 490 U.S. 319, 325 (1989), and a “complaint plainly

abusive of the judicial process is properly typed malicious,” Crisafi v. Holland, 655 F.2d 1305,

1309 (D.C. Cir. 1981).
          Case 1:20-cv-00900-UNA Document 8 Filed 06/01/20 Page 2 of 3



       Plaintiff has filed a rambling complaint consisting of unconnected anecdotes and mostly

incomprehensible allegations.     It appears that plaintiff believes there exists a wide-ranging

conspiracy among a probate court judge located in Wayne County, Michigan, other court

personnel, and several local attorneys and other individuals, to do him harm and deprive him of

funds. He alleges that they have consorted with the FBI and CIA and “shot at [his] bedroom

window[,] costing [him] several more hundred million in resources in manpower hours.” He also

alleges that “gangsters” in Detroit are engaged in a “murder for hire” scheme against him relating

to the distribution of his mother’s estate. He seeks monetary damages and equitable relief.

       The court cannot exercise subject matter jurisdiction over a frivolous complaint. Hagans

v. Lavine, 415 U.S. 528, 536–37 (1974) (“Over the years, this Court has repeatedly held that the

federal courts are without power to entertain claims otherwise within their jurisdiction if they are

‘so attenuated and unsubstantial as to be absolutely devoid of merit.’ ”) (quoting Newburyport

Water Co. v. Newburyport, 193 U.S. 561, 579 (1904)); Tooley v. Napolitano, 586 F.3d 1006, 1010

(D.C. Cir. 2009) (examining cases dismissed “for patent insubstantiality,” including where the

plaintiff allegedly “was subjected to a campaign of surveillance and harassment deriving from

uncertain origins.”). A court may dismiss a complaint as frivolous “when the facts alleged rise to

the level of the irrational or the wholly incredible,” Denton v. Hernandez, 504 U.S. 25, 33 (1992),

or “postulat[e] events and circumstances of a wholly fanciful kind,” Crisafi v. Holland, 655 F.2d

1305, 1307–08 (D.C. Cir. 1981).
          Case 1:20-cv-00900-UNA Document 8 Filed 06/01/20 Page 3 of 3



       The instant complaint satisfies this standard. In addition to failing to state a claim for relief

or to establish jurisdiction before this court, the complaint is deemed frivolous on its face.

Consequently, the complaint and this case will be dismissed. A separate order accompanies this

memorandum opinion.




                                                               __________/s/_____________
                                                                   Emmet G. Sullivan
                                                                United States District Judge

       DATE: June 1, 2020
